DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 21-28 and 41 are drawn towards a system for periodically querying 		for a row position reference associated with a data structure in order to 			create a temporal series of row position data. The claims are classified in 			G06F 16/2237.
	II.	Claims 29-36 are drawn towards a system for periodically executing code 			to perform a data transformation on a data object. The claims are 				classified in G06F 16/24534.
	III.	Claims 37-40 are drawn towards a method of updating tree data structure 			due to receiving notification. The claims are classified in G06F 16/2358.

	The inventions are distinct, each from the other because of the following reasons: 	Inventions in Groups I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable. In the instant case, invention Group I has separate utility such as allowing tracking the data objects stored in the data tables (i.e., storage locations) on disk in any system. Invention Group II adds the functionality 
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and because the search required for Group I is not required for Groups II or III, restriction for examination purposes as indicated is proper.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Examiner notes that Applicant was contacted on 1/22/2021 and Applicant’s representative, Mr. James T. Carmichael, elected Group III of claims 37-40 for further examination in the present application without traverse. As such, claims 21-36 and 41 are hereby withdrawn from consideration.

Accordingly, the present application having Application No. 16/252,944 filed on 1/21/2019 is presented for examination by the examiner. Claims 21-36 and 41 are withdrawn from consideration. Claims 37-40 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority as a CON of Non Provisional Application 15/154,984 filed on 5/14/2016 now Patent 10,198,465 B2, which claims benefits of Provisional Application 62/161,813 filed on 5/14/2015.
Drawings
The applicant's drawings filed on 1/21/2019 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the four (4) Information Disclosure Statements dated 1/30/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

	Claims 8, 9, 12 and 13 of the U.S. Patent No. 9,690,821 B2 contain every element of claim 37 of the present application respectively and as such anticipate(s) claim 37 of the present application.
Initially, it should be noted that the present application and the patent application 9,690,821 B2 have the same inventive entity. The inventor for the patent application and the present application are David R. Kent IV, Ryan Caudy, Charles Wright, and Radu Teodorescu as the inventors.

	Claims 8, 9, 12 and 13 of the U.S. Patent No. 10,691,686 B2 contain every element of claim 37 of the present application respectively and as such anticipate(s) claim 37 of the present application.
Initially, it should be noted that the present application and the patent application 10,691,686 B2 have the same inventive entity. The inventor for the patent application and the present application are David R. Kent IV, Ryan Caudy, Charles Wright, and Radu Teodorescu as the inventors.

	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

wherein the notification includes one or more of new index values or new data storage location values; updating the data structure based on one or more of the one or more changes to the parent data structure, wherein the updating includes modifying one or more of the index values or the data storage location values based on the new index values and the new data storage location values” which contains subject matter (i.e., underlined features and especially the “OR” condition) that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Correction and/or clarification is respectfully requested.
Allowable Subject Matter
Claims 37-40 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and filed a terminal disclaimer to overcome the double patenting rejection as set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“receiving a notification containing one or more changes to a parent data structure, wherein the data structure depends on the parent data structure for updates, and wherein the one or more changes include one or more of additions, modifications, deletions, or re-indexing, and wherein the notification includes one or more of new index values or new data storage location values;
updating the data structure based on one or more of the one or more changes to the parent data structure, wherein the updating includes modifying one or more of the index values or the data storage location values based on the new index values and the new data storage location values; and
notifying one or more child data structures of the updating of the data structure, wherein the one or more child data structures depend on the data structure, and wherein the notifying includes sending the one or more of the modified index values or the modified data storage location values to the one or more child data structures, and wherein the notifying is implemented using one or more listeners associated with the one or more child data structures and the data structure”, as recited in the independent claim 37.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/22/2021